Citation Nr: 1505986	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  06-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for service-connected chondromalacia of the right knee.

2.  Entitlement to rating in excess of 10 percent for service-connected chondromalacia of the left knee.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

These issues have been before the Board on several occasions.  In relevant part, in September the Board remanded the Veteran's claims for increased ratings for bilateral knees, as well as the claim of entitlement to TDIU under Rice v. Shinseki, 22. Vet. App. 447, 453 (2009).  

The Board denied the Veteran's claims for increased ratings for his service-connected knee disabilities in an October 2012 decision.  The Veteran then appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a June 2014 memorandum decision the Court set aside the Board's denial of these issues and remanded the matters for additional reasons and basis.  Regarding his appeal for TDIU, the Board remanded this issue again in August 2013.  As will be discussed, all three issues are remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Ratings for Bilateral Knees

The Veteran is seeking ratings in excess of 10 percent for his service-connected bilateral knee disabilities.  In a September 2014 written statement, the Veteran indicated that as of October 2013 his knees increased in severity and now require surgery.  The most recent VA treatment records included in the claims file are from September 2013.  Accordingly, remand for updated VA treatment records, particularly any records from October 2013, is required.

Additionally, the most recent VA examination is from October 2010, more than four years ago.  Accordingly, if the updated treatment records suggest an increase in severity of the Veteran's service-connected knee disabilities, an additional VA examination should also be provided.

TDIU

The Veteran is also seeking total disability based on his service-connected disabilities, including posttraumatic stress disorder and the bilateral knee disabilities on appeal.  Because his appeals regarding entitlement to higher ratings for his service-connected knees may still be granted, which could later the basis for TDIU, then his appeal for entitlement to TDIU must also be remanded as intertwined and deferred pending adjudication of the increased rating claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available VA treatment records since September 2013, specifically any records relating to treatment for his knees in October 2013.

2.  If these newly obtained records suggest the Veteran's bilateral knee disabilities increased in severity, provide the Veteran with an additional VA examination to evaluate the current nature of his bilateral knee disabilities.  The examiner should be provided with the Veteran's claim claims file and any new medical records obtained.  The examiner is asked to specifically address the Veteran's lay statements describing flare-ups, instability, and locking of both knees.  In so doing, any required testing should be conducted.

3.  Then, readjudicate the issues on appeal.  If the appeals remain unfavorable, issue a supplemental statement of the case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




